Title: From David Humphreys to William Heath, 27 April 1782
From: Humphreys, David
To: Heath, William


                        Sir
                            Head Quarters April 27 1782
                        
                        I have it in command from His Excellency the Commander in Chief to inform you, that Lieut. Col. Hull may have leave of absence for five Weeks. I have the honor to be With perfect respect Your Most obdt Servt
                        
                            D. Humphrys A.D.C.
                        
                    